EXHIBIT China Shuangji Cement, Ltd. Engages Sichenzia Ross Friedman Ference LLP as Corporate Counsel ZHAOYUAN CITY, CHINA(Marketwire - 02/17/10) - China Shuangji Cement, Ltd. (OTC.BB:CSGJ - News) ("China Shuangji" or the "Company"), a leading producer of high-quality Portland cement in Shandong and Hainan Provinces, PRC today announced that it has engaged New York City-based securities law firm Sichenzia Ross Friedman Ference LLP (SRFF) (http://www.srff.com/) to act as legal counsel. Mr. Wenji Song, Chairman and President of China Shuangji Cement, Ltd., commented, "SRFF is a leading New York City securities law firm. They have three Mandarin speaking attorneys in their Asia group headed by Ben Tan. We look forward to them assisting us with our compliance responsibilities and making our planned transition to a senior exchange as quick and efficient as possible." "SRFF has participated in over $1.5 billion in financing transactions over the past several years, up-listed many domestic and international companies to senior exchanges, and advised their clients on mergers and acquisitions in the hundreds of millions of dollars," stated Mr. Jun Song, CEO of China Shuangji Cement, Ltd. "I was impressed when I met Greg Sichenzia and Ben Tan at their New York offices in December. Because they presently represent over thirty US stock exchange listed clients in China and throughout Asia, we felt they were the best choice for us. We were also impressed with their in-depth knowledge of the unique challenges facing foreign domiciled, US listed companies." PrivateRaise's 2eague Tables reflect the Firm's dominance in this area since 2004 through both bull and bear markets. In 2009, according to PrivateRaise, Sichenzia Ross Friedman Ference LLC represented forty-three issuers in transactions totaling $206 million for an average of $5 million. This is a substantial increase over 2008 when the Firm represented issuers in thirty transactions totaling $152 million. Since the Firm was initially ranked #1 in 2004, the firm has completed over 300 PIPE transactions totaling over $1.5 billion. Mr.
